Case 1:21-cv-00870-JS-AYS Document 50-4 Filed 06/30/21 Page 1 of 1 PageID #: 360




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

  IN RE: HAIN CELESTIAL HEAVY METALS BABY
  FOOD LITIGATION

  This Document Relates to:                            Case No. 2:21-cv-00678-JS-AYS

  No. 1:21-cv-00870 (M. Walls)




              [PROPOSED] ORDER GRANTING MOTION TO WITHDRAW

        The motion of William C. Carmody, Steven M. Shepard and Arun S. Subramanian to

 withdraw as counsel to Plaintiffs Michelle Walls and N.W. in the above-captioned action, and to

 be removed from the CM/ECF service list for this matter, is GRANTED.



                                                    SO ORDERED.



 Dated:______________________                       ____________________________
                                                    Hon. Joanna Seybert
                                                    United States District Judge
